MEMORANDUM OPINION BY ORDER
BUSSEY, Presiding Judge.
Jacob Dwight Manley was charged, tried and convicted in the District Court of Creek County with the crime of Murder. He was tried by a jury who found him guilty and fixed his punishment at life imprisonment in the State Penitentiary at McAlester, Oklahoma. Judgment and sentence was entered in the District Court upon the verdict of the jury on May 18, 1965.
Jacob Dwight Manley now seeks a case-made at public expense and post conviction review of his conviction long after the time within which an appeal could have been perfected to this Court.
From petitioner’s allegations it appears that he did not give notice of intent to appeal, request a casemade at public expense, or the appointment of counsel to represent him on appeal, at any time prior to the filing of this petition. Under these circumstances it does not appear that the petitioner is entitled to post conviction review of his conviction, for it is not alleged that he requested or was denied any right guaranteed him by the Constitutions of the United States and the State of Oklahoma.
The relief prayed for is accordingly denied, and the petition filed herein is dismissed.